Name: 2013/37/EU: Council Decision of 14Ã January 2013 amending the CouncilÃ¢ s Rules of Procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  demography and population;  politics and public safety
 Date Published: 2013-01-19

 19.1.2013 EN Official Journal of the European Union L 16/16 COUNCIL DECISION of 14 January 2013 amending the Councils Rules of Procedure (2013/37/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to Article 2(2) of Annex III to the Councils Rules of Procedure (1), Whereas: (1) Article 3(3), first and fourth subparagraphs, of the Protocol (No 36) on transitional provisions annexed to the Treaties provide that, until 31 October 2014, when an act is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it must be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union. (2) That percentage is calculated according to the population figures set out in Article 1 of Annex III to the Councils Rules of Procedure (hereinafter Rules of Procedure). (3) Article 2(2) of Annex III to the Rules of Procedure provides that, with effect from 1 January each year, the Council, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year, must amend the figures set out in Article 1 of that Annex. (4) The Rules of Procedure should therefore be amended accordingly for 2013, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Annex III to the Rules of Procedure shall be replaced by the following: Article 1 For the purposes of implementing Article 16(5) of the TEU and Article 3(3) and (4) of the Protocol (No 36) on transitional provisions annexed to the Treaties, the total population of each Member State for the period from 1 January 2013 to 31 December 2013 shall be as follows: Member State Population (Ã  1 000) Germany 81 843,7 France 65 397,9 United Kingdom 62 989,6 Italy 60 820,8 Spain 46 196,3 Poland 38 538,4 Romania 21 355,8 Netherlands 16 730,3 Greece 11 290,9 Belgium 11 041,3 Portugal 10 541,8 Czech Republic 10 505,4 Hungary 9 957,7 Sweden 9 482,9 Austria 8 443,0 Bulgaria 7 327,2 Denmark 5 580,5 Slovakia 5 404,3 Finland 5 401,3 Ireland 4 582,8 Lithuania 3 007,8 Slovenia 2 055,5 Latvia 2 041,8 Estonia 1 339,7 Cyprus 862,0 Luxembourg 524,9 Malta 416,1 Total 503 679,7 Threshold (62 %) 312 281,4 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. Done at Brussels, 14 January 2013. For the Council The President E. GILMORE (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).